Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 8-27 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 8, 17 and 24, describing in claim 8 “detection logic circuitry configured to direct one of the first or the second signal photons to a photon analyzer and one of the first or the second signal photons to a photon processing system in response to the detection logic circuitry receiving the first and the second detection signals”, claim 17, “routing one of the first or the second signal photons to a photon analyzer and one of the first or the second signal photons to a photon processing system in response to detection logic circuitry receiving the first and the second detection signal” and claim 24, “a photon detection logic circuit configured to receive each respective detection signal and in response to receiving more than one detection signal per trigger signal, transmit control signals to the plurality of photon routing switches causing one signal photon to be routed to the photon analyzer and one signal photon to be routed to the photon processing system”.  Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/LI WU CHANG/Primary Examiner, Art Unit 2124